DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stormont et al. (US 4,992,736).
With respect to claim 1, Stormont discloses a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, wherein the receiving device is configured to receive the first signal and second signal  (see Figure 2 showing 3 different frequencies; see Columns 3 and 6, lines 1-14 and 44-66 respectively disclosing the different  
With respect to claim 2, Stormont discloses a mixer as the frequency mirroring device, the mixer (see mixers #303 and #306 in Figure 2) being configured to mix the second digital signal with a frequency equal to half the sampling rate (Column 8, lines 10-39 disclosing half the highest frequency for the sampling rate). 
With respect to claim 3, Stormont discloses a decimator as the frequency mirroring device (see filter #302 considered to be a decimator since it “decimates” the amount of signal see Column 12, lines 13-30).
With respect to claim 10, Stormont discloses a time multiplexer, wherein a first signal-output of the time multiplexer  (Column 6, lines 34-68; see demodulator #208 in Figure 2) has a signal connection to a first signal-input of the sampler (see 10 MHz signal in Figure 2), and 
With respect to claim 13, Stormont discloses method for operating a magnetic resonance tomograph, the magnetic resonance tomograph comprising a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, wherein the receiving device is configure to receive the first signal and the second signal (see Figure 2 showing 3 different frequencies) from a single cable by frequency multiplexing (see Figure 2 disclosing single/cable or line #204), wherein the receiving device (transmit/receiver coils #138 connected to transceiver # 122) comprises a frequency mirroring device and a sampler, wherein the first signal and the second signal are supplied to a first signal-input of the sampler in a time multiplex (Column 6, lines 34-68; see demodulator #208 in Figure 2) , the method comprising: digitizing the time-multiplexed first and second signals into a first digital signal and a second digital signal at a sampling rate (analog to digital converter #209), wherein the second digital signal is mirrored in a frequency domain about a quarter of the sampling rate (Column 11, lines 8-20).
With respect to claim 14, Stormont discloses in a non-transitory computer-readable storage medium that stores instructions executable by a controller of a magnetic resonance tomograph to operate a magnetic resonance tomograph, the magnetic resonance tomograph comprising (see Figures 1-3) a receiving device (transmit/receiver coils #138 connected to transceiver # 122)  for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, wherein the receiving device is configured to receive the first signal and second .

Allowable Subject Matter
Claims 4-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, the receiving device comprising: a filter configured to filter crosstalk products of the sampler for the first digital signal, the second digital signal, or the first digital signal and the second digital signal, a cutoff frequency of the filter being at a quarter of the sampling rate in combination with the remaining limitations of the claim.
With respect to claim 5, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, the receiving device comprising: for the first center frequency and the second center frequency: m*AR < MF1 < (m+l/4)*AR and (n+l/2)*AR < MF2 < (n+3/4)*AR or (m+l/4)*AR < MF1 < (m+l/2)*AR and (n+3/4)*AR < MF2 < (n+l)*AR, wherein m and n are natural numbers including zero in combination with the remaining limitations of the claim. 
With respect to claim 6, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, the receiving device comprising: for the first center frequency and the second center frequency: m*AR < MF1 < (m+l/4)*AR and (n+l/4)*AR < MF1 < (n+l/2)*AR or (m+l/2)*AR < MF2 < (m+3/4)*AR and (n+3/4)*AR < MF2 < (n+l)*AR, wherein m and n are natural numbers including zero in combination with the remaining limitations of the claim.
With respect to claims 7-8, the claims are found allowable due to its dependency to claim 5 above.  
With respect to claim 9, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a receiving device for a first signal having a first center frequency, and a second signal having a second center 
With respect to claim 11, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a receiving device for a first signal having a first center frequency, and a second signal having a second center frequency, wherein the first center frequency differs from the second center frequency, the receiving device comprising: the limitations of claim 10 further comprising a diplexer having a plurality of third signal outputs, wherein the diplexer is configured to: separate an incoming frequency-multiplexed signal into individual channels; and output the individual channels separately at the plurality of third signal outputs, and wherein each signal output of the plurality of third signal outputs has a signal connection to a signal input of the time multiplexer in combination with the remaining limitations of the claims 1 and 10 above. 

Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 12, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a MR tomograph comprising: a filter configured to filter crosstalk products of the sampler for the first digital signal, the second digital signal, or the first digital signal and the second digital .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/14/21 have been fully considered but they are not persuasive.
Applicant argues that Stormont fails to teach or fairly suggest receiving a first and second signal having a first center frequency and a second signal having a second center frequency wherein first frequency differs from the second frequency and wherein the signals are received by a single cable by frequency multiplexing. 
The examiner disagrees with applicant’s argument because Stormont discloses the first center frequency differs from the second center frequency, wherein the receiving device is configured to receive the first signal and second signal  (see Figure 2 showing 3 different frequencies; see Columns 3 and 6, lines 1-14 and 44-66 respectively disclosing the different  frequencies being centered frequencies around the Larmor frequency) from a single cable by frequency multiplexing (see Figure 2 disclosing single/cable or line #204). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper. 
Applicant argues that Stormont discloses a receiver coil being part of the MR system (sampler) and not the MR sampler being part of the receiving coil as claimed.
The examiner disagrees with applicant’s argument since the claim recites “a sampler, wherein the receiving device….”. Said recitation indicates a sampler (MR system) having a receiving means as interpreted by the examiner and disclose by Stormont. Furthermore, it should be understood that the system as a whole is the MR system wherein the receiver is one of many components of said MR system in order for it to operate. Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper.
Applicant argues that Stormont fails to teach or fairly suggest a receiving device configure to supply first and a second signals to a signal input of the sampler in time multiplex.’
 The examiner disagrees with applicant’s argument because Stormont discloses the receiving device (receiver coils #138 connected to transceiver # 122) is configured to supply the first signal and the second signal to a first signal-input of the sampler in a time multiplex (Column 6, lines 34-68 disclosing the time intervals of the multiplex function during acquisition; see demodulator #208 in Figure 2 considered as the multiplexor). Therefore, the 35 U.S.C. 102(a)(1) is maintained and considered proper.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J. Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866